IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00065-CR

DAVID GRUMBINE, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CR07774


                           MEMORANDUM OPINION


       Appellant David Grumbine, Jr. made an open guilty plea to the offense of

delivery of less than one gram of methamphetamine and waived his right to a jury trial.

Upon the admission of Appellant’s written stipulation and judicial confession, the trial

court found Appellant guilty. After a punishment hearing, the trial court sentenced

Appellant to twenty-four months’ confinement in state jail and assessed a $1,000 fine.

Appellant filed a pro se notice of appeal.

       Appellant’s appointed appellate counsel has filed a motion to withdraw and an
Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Although informed of his right to do so, Appellant did not file a

pro se response to the Anders brief.

       In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988).

       We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.              We grant appointed

counsel’s motion to withdraw from representation of Appellant. Notwithstanding this

grant, appointed counsel must send Appellant a copy of our decision, notify him of his

right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006).




                                                  REX D. DAVIS
                                                  Justice




Grumbine v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 27, 2013
Do not publish
[CR25]




Grumbine v. State                           Page 3